DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-8, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Hilleary (US 2016/0189552 A1).
Referring to Claim 1: Hilleary discloses an advanced preemption system comprising: 
at least one motion detector (168, 170) configured to detect motion within at least one motion detection zone (260, 270) (Para. [0060]) (Fig. 4), the at least one motion detection zone containing a section of railroad track outside of a track circuit (103) (Para. [0024]) containing a railroad crossing (202) where a thoroughfare (210) crosses the railroad track (Fig. 2); and 
at least one advanced preemption processing system (160) in communication with the at least one motion detector and configured to: 
receive, from the at least one motion detector, an indication that motion has been detected within the at least one motion detection zone (Fig. 1) (Para. [0060]); and 
activate (406) at least one traffic control element (104, 126) (Para. [0030]) for the thoroughfare before a train enters the track circuit (Para. [0106]) (Fig. 7).

Referring to Claim 3: Hilleary discloses an advanced preemption system, wherein the at least one advanced preemption processing system (160) comprises an event recorder (162) configured to receive the indication and generate an advanced preemption output in response to the indication (Para. [0106]) (Fig. 7).

Referring to Claim 4: Hilleary discloses an advanced preemption system, wherein the event recorder (162) is further configured to log the indication in a memory (Para. [0079]).

Referring to Claim 5: Hilleary discloses an advanced preemption system, wherein the at least one advanced preemption processing system (160) comprises train detection equipment (162) configured to generate a preemption output in response to the indication (Fig. 1) (Para. [0054]).

Referring to Claim 6: Hilleary discloses an advanced preemption system, wherein the train detection equipment (162) is further configured to generate the preemption output in response to the track circuit (103) detecting a train on the track circuit (Para. [0066]) (Fig. 4).

Referring to Claim 7: Hilleary discloses an advanced preemption system, wherein the at least one traffic control element (104, 126) comprises crossing access control equipment (104) configured to selectively control access to the railroad crossing (202) from the thoroughfare, the system further comprising crossing activation equipment configured to activate the crossing access control equipment in response to the indication (Para. [0023]).

Referring to Claim 8: Hilleary discloses an advanced preemption system, wherein the at least one traffic control element (104, 126) comprises at least one traffic signal (121-124) for the thoroughfare, the system further comprising traffic signal control equipment (120) configured to control the at least one traffic signal in response to the indication (Para. [0105]) (Figs. 1, 4 and 7).

Referring to Claim 10: Hilleary discloses an advanced preemption system, wherein: 
the least one advanced preemption processing system (162) is further configured to start a timer in response to the indication (Para. [0033]); and 
activate the at least one traffic control element in response to both the indication and an expiration of the timer (Para. [0031]).

Referring to Claim 11: Hilleary discloses an advanced preemption system, further comprising the track circuit (103), the at least one traffic control element (104, 126), or a combination thereof (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hilleary in view of Baldwin et al. (US 2013/0062474 A1).
Referring to Claim 2: Hilleary does not teach that the at least one motion detector is a camera. Rather, Hilleary teaches that the advance train detection sensors (168, 170) are radar-based sensors (Para. [0061]). However, Hilleary teaches an optional vehicle detection system (150) that uses video, as one of many known equipment and techniques, for vehicle detection (Para. [0042]). Further, Baldwin teaches an advanced train detection system (Fig. 2A), wherein “[t]rain detection embodiments using event sampling can use devices that act as event detectors, for example cameras, infrared sensors, photovoltaic sensors, pressure sensors, actuators, electrical field sensors, magnetic field sensors, proximity sensors, etc. including magnetic loop detectors, magnetic wheel counters, magnetometers, anisotropic magnetoresistive sensors, etc.” (emphasis added) (Para. [0022]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Hilleary to additionally include a camera as part of the advanced preemption system, such as the camera taught by Baldwin, in order to provide more robust and redundant advanced train detection, video having the benefit of providing operators with visual verification of the train’s presence. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hilleary in view of Petit et al. (US 5,098,044).
Referring to Claim 9: Hilleary teaches an advanced preemption system, wherein: 
activate (426) the at least one traffic control element in response to both the indication (424) and the track circuit (Para. [0033] and [0110]) (Fig. 7).
While Hilleary discusses a delayed advance preemption signal (Para. [0061]), Hilleary does not specifically teach that the least one advanced preemption processing system is further configured to start a timer in response to a train leaving the track circuit. However, Petit teaches a railway crossing control system and method, wherein “a timer (in software) is set. This operation establishes the minimum time before the crossing warning equipment is to be activated to its safe state.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Hilleary to start a timer when the train leaves the track circuit, such as the timer taught by Petit, in order to provide a minimum time delay before activating the safe state and thereby enhance safety. 

Regarding the instant claimed steps of method claims 12-20, note that the operation of the prior structure of claims 1 and 2-11, respectively, inherently requires the method steps as claimed.

Conclusion
The references made of record and not relied upon are considered pertinent to applicant's disclosure because the references relate to advanced preemption systems:
US-10392037-B2 ; US-10665118-B2 ; US-10773742-B2 ; US-10967894 ; US-20180194379-A1 ; US-20130256466-A1 ; US-20210142684-A1 ; US-20190382040-A1 ; US-20190077434-A1 ; US-20190135317-A1 ; US-20190135316-A1 ; US-20210221415-A1 ; and US-20210142684-A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617